OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



           STATE ©F TEXA-                "J

           PENALTY FOR          ,!   ,
                                          ;0.*-
                                         Or*

5/28/2015 PRIVATE USE                                                         JUN08 2015

HAINES, RODNEY STEVE           Tr>-Ct.Wt£853                 MAUEDfKOM 2Wr^83/3801-09
On this day, the application for, 11~07J/Vnt,of Habeas Corpus has been received
and presented to the Court._                          ^__^         „
                                                                   ""     Abel Acosta, Clerk




                                                                              UTF